BURKE, Justice,
dissenting.
I respectfully dissent from the court’s decision to reverse and remand this case for further proceedings. In order to resolve the valuation issue, I believe this court must first determine which party carried the burden of proving the value of the meals provided at Hidden Falls — Gilstrap or his employer. In Brunke v. Rogers & Babler, 714 P.2d 795, 801 (Alaska 1986), we held that “it was not an unreasonable or unfair burden” to require the employee to produce evidence of post-injury earnings. We noted that the employee is generally in the best position to produce this information. Id.
In this case, the value of Gilstrap’s meals at Hidden Falls are an element of his 1980 pre-injury earnings. See Former Alaska Statute 23.30.265(20) (defining “wages” to include the “reasonable value of board ... received from the employer”);1 see also AS 23.30.200 & 23.30.220. While it is appropriate for the employer to carry the burden of producing evidence of an employee’s pre-injury earnings when the employer actually controls this information, in this case Gilstrap was the only party with first hand information on the cost of meals at Hidden Falls. Although he has been deemed an “employee” for workers compensation purposes, Gilstrap essentially worked as an independent contractor at the Hidden Falls job site. He purchased the food for himself and his crew and provided for its transportation and preparation. On these facts, I believe Brunke supports the conclusion that Gilstrap carried the burden of proving the cost of his meals at Hidden Falls.2
The record reveals that Gilstrap’s evidence at the 1990 hearing was no more substantial than his former employer’s evidence. Nonetheless, the court is today giving Gilstrap another hearing despite the fact that he failed to present the Board with sufficient evidence the first time around.
In the divorce setting, where neither party carries a specific burden of proof, we have consistently refused to set aside factual findings when the party challenging the finding failed to present sufficient evidence at trial. See Miles v. Miles, 816 P.2d 129, 132 (Alaska 1991); Hartland v. Hartland, 777 P.2d 636, 639-40 (Alaska 1989). In Hartland, we rejected substantially the same argument which Gilstrap has made in this case:
*1185[Hartland] argues that the valuations of the parties’ retirement benefits are unjust because the court should have recognized the insufficiency of the evidence presented and required additional evidence before attempting to value these benefits. This argument is without merit.
Id. at 639. In Miles, we refused to set aside a trial court’s factual finding for reasons which are equally applicable to the case before us:
As neither party was able to produce documentation of the actual payments on the property, there is no reason to conclude that the superior court’s finding was clearly erroneous. A party who fails to present sufficient evidence at trial should not be allowed to challenge the inadequacy of evidence on appeal.
Miles, 816 P.2d at 132 (citations omitted). On policy grounds, I fail to see how the present case can be distinguished from Hartland and Miles. Given the insubstantial evidence Gilstrap presented, I do not believe the Board should be faulted for arriving at some meal cost figure, even if the figure appears somewhat low.
It is also a great waste of judicial resources to remand this case to the Board once again when the amount in dispute is so small.3 I recognize that this amount does not qualify as “de minimis” under our prior rulings. Compare Scavenius v. City of Anchorage, 539 P.2d 1161, 1165 (Alaska 1975) (the difference between $0.00 compensation and nominal damages is de minimis) with Wickwire v. City & Borough of Juneau, 557 P.2d 783, 786 (Alaska 1976) (this court remanded for a hearing on damages even though the amount of damages could not possibly exceed $100.00). Nonetheless, the relative insignificance of the claim when compared to the costs of a remand should spur this court to avoid a remand if at all possible.4
Aside from the meal cost valuation which I would affirm, the only issue is whether the Board properly refused to address Gil-strap’s claim for a modification of his compensation rate to account for alleged interest and depreciation mistakes in the Board’s 1986 compensation award. I agree with the court that the Board erred in relying on the scope of the remand order as the reason for refusing to address his claim. Nonetheless, the legal arguments supporting Gilstrap’s claim are unconvincing and should be dismissed as a matter of law.
As International Contractors argues on appeal, the “mistakes” which Gilstrap claims occurred in the Board’s 1986 wage calculation are not true miscalculations or mistakes of fact at all; Gilstrap is actually arguing for the inclusion of additional elements into the wage calculation process. These are legal arguments which should have been raised before the Board in 1986. See Interior Paint Co. v. Rodgers, 522 P.2d 164, 169 (Alaska 1987) (“It is clear that an allegation of mistake should not be allowed to become a back-door route to retrying a case because one party thinks he can make a better showing on a second attempt.”) (quoting 3 Larson, The Law of Workmen’s Compensation § 81.52 at 354.8 (1971)).
*1186Furthermore, the language of AS 23.30.-130(a), the statute upon which Gilstrap based his modification claim, explicitly time-bars modification requests made more than “one year after the date of the last payment of compensation benefits.” International Contractors asserts that the “last payment of compensation benefits had been made to Gilstrap more than three years before he first raised the claimed ‘mistake.’ ” Gilstrap does not dispute this statement but only argues that the modification request was “still timely because the underlying case was under appeal for a number of years prior to this.”
Neither AS 23.30.130(a) nor our cases interpreting the statute provide that the limitations period is tolled while a workers’ compensation award is being appealed. As we have previously held, “[A] modification proceeding under AS 23.30.130(a) ‘originates in the initial claim for compensation.’ ... [and] invokes the Board’s jurisdiction over the original claim.” Hulsey v. Johnson & Holen, 814 P.2d 327, 328 (Alaska 1991) (quoting in part Interior Paint Co. v. Rodgers, 522 P.2d 164, 167 (Alaska 1974)). If a mistake was made in the original decision, sound policy dictates that the party negatively affected by the mistake bring the matter to the Board’s attention in an expeditious manner. As I read the statute, this means no later than one year after the final compensation payment is made under the original award.
If a party were excused from this obligation simply because an appeal was proceeding from the original award so that the possibility of further compensation existed, the Board’s final decision would hang in limbo for an indeterminate period of time. This result is unnecessary because, by definition, a “mistake” or “change in conditions” must be completely independent of the issues on appeal to even qualify as a valid basis for modification. See Fischback & Moore of Alaska v. Lynn, 453 P.2d 478 (Alaska 1969) (to justify modification on the basis of mistake, the subsequent showing must be something more than a reiteration or reassessment of facts or positions previously known or established). Therefore, because a party is not hindered during an appeal from bringing the modification request to the board’s attention, the limitations period for bringing the request should not be tolled during the pendency of the appeal. For the reasons stated above, I would affirm the denial of Gilstrap’s modification claim.

. Former AS 23.30.265(20) still controls this case as Gilstrap’s injury occurred in 1980. The legislature repealed this section while Gilstrap’s case was proceeding through the appellate process.


. I am not dissuaded from this view by our decision in Wien Air Alaska v. Kramer, 807 P.2d 471 (Alaska 1991), which held that employees may rely on the presumption of compensability, AS 23.30.120(a)(1), to meet their burden of production in establishing the existence of a com-pensable disability. Id. at 474. In this case, the Board had already determined that Gilstrap had suffered a compensable disability and was entitled to temporary partial disability benefits. The only issue before the Board in 1990 was the meal cost figures which were to be used in establishing those benefits. On this issue, I believe Brunke is the more useful precedent. See Kramer, 807 P.2d at 474 (“In Brunke, we were concerned with the employee/claimant’s obligation to present evidence concerning his current earning capacity so that the Board could make a reasoned assessment of his lost earning capacity....”).


. At the- Board hearing, Gilstrap argued that his meals at Hidden Falls should be valued at $43.33 per day. The employer argued for the $5.00 per day figure. Because Gilstrap only worked at the Hidden Falls site for 60 days, the difference in the two figures (i.e. $43.33 X 60 = $2,599.00 and $5.00 X 60 = $300.00) amounts to $2,199.00. However, Gilstrap is not entitled to recover his meal costs outright; they are simply added to his 1980 earnings for the purpose of calculating his temporary partial disability benefits. See AS 23.30.200, 23.30.220 & (former) AS 23.30.265(20). Thus, the actual benefit Gilstrap would gain from a higher meal cost figure is less than $2,199.00.


. Noting the great time and effort already spent on a case involving no significant principle or substantial sum, Justice Boochever commented in his dissent in Wickwire that it was the type of case that "Dickens must have had in mind when he had Mr. Bumble state 'the law is an ass — an idiot.'” Id. at 786 (Boochever, J. dissenting). Gilstrap’s workers' compensation case has gone on for more than ten years and has been to this court twice before. Another remand from our court over such a small amount will no doubt invite Alaskans to echo Mr. Bumble’s assessment of the legal system.